 
EXIBIT 10.50


Form of Registration Rights Agreement dated September 24, 2007
 
-1-

--------------------------------------------------------------------------------


 
Execution Copy 


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT, dated as of September 24, 2007, is by and
between MANARIS CORPORATION, a Nevada corporation (the “Company”), and IMPERIUM
MASTER FUND, LTD., a Cayman Islands company (“Imperium”).


Imperium is the holder of a Warrant, dated as of August 22, 2007 (the “Advisory
Fee Warrant”), exercisable for five percent of the outstanding shares of the
Company’s Common Stock, par value $0.00001 per share (the “Common Stock”).


The Company has agreed, on the terms and subject to the conditions set forth in
the Securities Purchase and Loan Agreement, dated as of the date hereof (the
“Loan Agreement”), to issue and sell to Imperium (A) a 6% Original Issue
Discount Senior Secured Convertible Note in the form attached to the Loan
Agreement (the “Convertible Note”), and (B) a Warrant in the form attached to
the Loan Agreement (such Warrant, together with the Advisory Fee Warrant, the
“Warrants”).
 
In order to induce Imperium to enter into the Loan Agreement, the Company has
agreed to provide certain registration rights with respect to the resale of the
shares of Common Stock (A) into which the Convertible Note is convertible (the
“Conversion Shares”) and (B) for which the Warrants are exercisable (the
“Warrant Shares”).


In consideration of Imperium entering into the Loan Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. DEFINITIONS.


(a) For purposes of this Agreement, the following terms shall have the meanings
specified:
 
“Closing Date” has the meaning set forth in the Loan Agreement.
 
“Common Stock” has the meaning set forth in the recitals to this Agreement.


“Company” has the meaning set forth in the preamble to this Agreement.


“Conversion Shares” has the meaning set forth in the recitals to this Agreement.


“Convertible Note” has the meaning set forth in the recitals to this Agreement.


“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.
 
-2-

--------------------------------------------------------------------------------


 
“Filing Deadline” means October 22, 2007.


“Holder” means any Person owning or having the right to acquire any Registrable
Securities.


“Loan Agreement” has the meaning set forth in the recitals to this Agreement.


“Registrable Securities” means the Conversion Shares, the Warrant Shares and any
other shares of Common Stock (or other securities) issued or issuable pursuant
to the terms of the Convertible Notes or the Warrants, and any shares of capital
stock issued or issuable from time to time (with any adjustments) in replacement
of, in exchange for or otherwise in respect of the Conversion Shares and the
Warrant Shares and any other shares listed on Schedule 5.12 of the Loan
Agreement.


“Registration Deadline” means January 14, 2008.


“Registration Default Payment Amount” means the sum of (i) the greater of (x)
1.5% of the Purchase Price and (y) the product of the then current Market Price
multiplied by the aggregate number of Registrable Securities issued or issuable
pursuant to the terms of the Convertible Notes and the Warrants (other than the
Advisory Fee Warrant) plus (ii) the product of the current Market Price
multiplied by the aggregate number of Registrable Securities issued or issuable
pursuant to the terms of the Advisory Fee Warrant.


“Registration Period” has the meaning set forth in Section 2(d) of this
Agreement.


“Registration Statement” means a registration statement or statements prepared
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act (“Rule 415”) or any successor rule providing for the offering of
securities on a continuous or delayed basis.


“Rule 415 Amount” has the meaning specified in Section 2(b) of this Agreement.


“Subsequent Registration Statement” has the meaning specified in Section 2(b) of
this Agreement.


“Warrants” has the meaning set forth in the recitals to this Agreement.


“Warrant Shares” has the meaning set forth in the recitals to this Agreement.


(b) Terms Defined in the Loan Agreement. Any capitalized term used but not
defined herein has the meaning specified in the Loan Agreement.


(c) Usage.  All definitions contained in this Agreement are equally applicable
to the singular and plural forms of the terms defined. The words “hereof”,
“herein” and “hereunder” and words of similar import refer to this Warrant as a
whole and not to any particular provision of this Warrant.
 
-3-

--------------------------------------------------------------------------------


 
2. REGISTRATION.


(a) Filing of Registration Statement. On or before the Filing Deadline, the
Company shall prepare and file with the Commission a Registration Statement on
Form SB-2 as a “shelf” registration statement under Rule 415 covering the resale
of a number of shares of Registrable Securities equal to two hundred percent
(200%) of the number of shares of Common Stock issuable upon conversion in full
of the Notes and exercise in full of the Warrants (such number to be determined
without regard to any restriction on such conversion or exercise). Such
Registration Statement shall state, to the extent permitted by Rule 416 under
the Securities Act, that it also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon the conversion of the Notes
and exercise of the Warrants in order to prevent dilution resulting from stock
splits, stock dividends or similar events.


(b) Rule 415 Amount. The amount of Registrable Securities required to be
included in the Registration Statement shall be limited to not less than 100% of
the maximum amount (“Rule 415 Amount”) of Common Stock which may be included in
a single Registration Statement without exceeding registration limitations
imposed by the Commission pursuant to Rule 415 of the Securities Act. In the
event that less than all of the Registrable Securities are included in the
Registration Statement as a result of the limitation described in this Section
2(b), then the Company will file additional Registration Statements each
registering the Rule 415 Amount (each such Registration Statement, a “Subsequent
Registration Statement”), until all of the Registrable Securities have been
registered. The Filing Date and Effective Date of each such Subsequent
Registration Statement shall be, respectively, five (5) and sixty (60) days
after the earlier of (i) the first day such Subsequent Registration Statement
may be filed without objection by the Commission based on Rule 415 of the
Securities Act and (ii) one hundred twenty (120) days from the date on which the
most recent Registration Statement filed pursuant to this Section 2 was declared
effective by the Commission.


(c) S-3 Registration Statement. Notwithstanding the foregoing Section 2(a), in
the event that the Company files a Registration Statement on Form SB-2, and
thereafter meets the eligibility requirements to use Form S-3 for the resale of
Registrable Securities by the Holders, the Company shall re-file such
Registration Statement, or file a new Registration Statement on Form S-3
covering the greater of (i) the number of shares then registered on the existing
Registration Statement(s) (and not previously sold pursuant to an existing
Registration Statement or pursuant to Rule 144) and (ii) the number of shares
required to be registered pursuant to the terms of this Agreement, as promptly
as practicable (but in no event later than thirty (30) days) after the Company
meets such requirements.
 
(d) Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable following the
filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within five (5) Business Days after the Company learns that no
review of such Registration Statement will be made by the staff of the
Commission or that the staff of the Commission has no further comments on such
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement to a time and date not later than
five (5) Business Days after the submission of such request. The Company will
maintain the effectiveness of each Registration Statement filed pursuant to this
Agreement until the earlier to occur of (i) the date on which all of the
Registrable Securities eligible for resale thereunder have been publicly sold
pursuant to the Registration Statement or Rule 144, and (ii) the date on which
all of the Registrable Securities remaining to be sold under such Registration
Statement (in the reasonable opinion of counsel to the Company) may be
immediately sold to the public under Rule 144(k) under the Securities Act or any
successor provision (the period beginning on the Registration Deadline and
ending on the earliest to occur of clause (i) or (ii) above being referred to
herein as the “Registration Period”) or until such later date as the Company
shall determine.
 
-4-

--------------------------------------------------------------------------------


 
(e) Registration Default. If (i) the Registration Statement is not filed on or
before the Filing Deadline or declared effective by the Commission on or before
the Registration Deadline, (ii) after a Registration Statement has been declared
effective by the Commission, sales of Registrable Securities (other than such
Registrable Securities as are then freely saleable pursuant to Rule 144(k))
cannot be made by a Holder under a Registration Statement for any reason not
within the exclusive control of such Holder or (iii) an amendment or supplement
to a Registration Statement, or a new registration statement, required to be
filed pursuant to the terms of Section 3(i), is not filed on or before the date
required thereby (each of the foregoing clauses (i), (ii) and (iii) being
referred to herein as a “Registration Default”), the Company shall pay each
Holder an amount of cash equal to such Holder’s pro rata share (based on the
number of Registrable Securities then held by or issuable to such Holder) of the
Registration Default Payment and, for each 30 day period thereafter that such
Registration Default remains uncured, an additional cash payment equal the
Registration Default Payment Amount (pro rated for any period of less than 30
days). The first payment required to be made by the Company under this Section
2(e) shall be made within five (5) Business Days following the date on which a
Registration Default first occurs and subsequent payments shall be made on the
earlier of (A) the last day of each 30 day period in which such Registration
Default is continuing and (B) the date on which such Registration Default is
cured (or, if any such day is not a Business Day, on the Business Day
immediately following such day). Notwithstanding the foregoing, the total amount
of liquidated damages payable by the Company pursuant to this Section 2(e) shall
be capped at an aggregate amount of nine percent (9%) of the Purchase Price. Any
such payment shall be in addition to any other remedies available to each Holder
at law or in equity, whether pursuant to the terms hereof or otherwise.


(f) Allocation of Registered Shares. The initial number of Conversion Shares and
Warrant Shares included in any Registration Statement and each increase in the
number thereof included therein shall be allocated pro rata among the Holders
(based on the number of Registrable Securities then held by or issuable to each
Holder) at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is declared effective by the
Commission. In the event that a Holder sells or otherwise transfers any of such
Holder’s Registrable Securities, each transferee shall be allocated the portion
of the then remaining number of Registrable Securities included in such
Registration Statement and allocable to such Holder.


(g) Registration of Other Securities. During the period beginning on the date
hereof and ending on the Effective Date, the Company shall refrain from filing
any registration statement (other than (i) a Registration Statement filed
hereunder or that otherwise includes the Registrable Securities or (ii) a
registration statement on Form S-8 with respect to stock option plans and
agreements and stock plans currently in effect and disclosed in the Securities
Purchase Agreement or the schedules thereto). In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement filed by the Company on behalf of the Holders pursuant to the terms
hereof.
 
-5-

--------------------------------------------------------------------------------


 
3. ADDITIONAL COVENANTS OF THE COMPANY.


In addition to performing its obligations hereunder, including, without
limitation, those pursuant to Section 2 above, the Company shall, with respect
to each Registration Statement:


(a) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder’s
intended method of distribution;


(b) as soon as practicable following the Closing, take all steps necessary and
otherwise use its best efforts to secure the listing on the Principal Market of
the Registrable Securities, and at any Holder’s request, provide such Holder
with reasonable evidence thereof;


(c) so long as a Registration Statement is effective covering the resale of the
applicable Registrable Securities owned by a Holder, furnish to each Holder such
number of copies of the prospectus included in such Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;


(d) use commercially reasonable efforts to register or qualify the Registrable
Securities under the securities or “blue sky” laws of such jurisdictions within
the United States as shall be reasonably requested from time to time by a
Holder, and do any and all other acts or things which may reasonably be
necessary or advisable to enable such Holder to consummate the public sale or
other disposition of the Registrable Securities in such jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such jurisdiction;


(e) notify each Holder immediately after becoming aware of the occurrence of any
event (but shall not, without the prior written consent of such Holder, disclose
to such Holder any facts or circumstances constituting material non-public
information) as a result of which the prospectus included in such Registration
Statement, as then in effect, contains an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and as promptly as practicable prepare and file with the
Commission and furnish to each Holder a reasonable number of copies of a
supplement or an amendment to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
 
-6-

--------------------------------------------------------------------------------


 
(f) use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to use commercially reasonable efforts to
obtain the withdrawal thereof at the earliest possible time and to notify each
Holder in writing of the issuance of such order and the resolution thereof;


(g) furnish to each Holder, on the date that such Registration Statement, or any
successor registration statement, becomes effective, a letter, dated such date,
signed by outside counsel to the Company and addressed to such Holder,
confirming such effectiveness and, to the knowledge of such counsel, the absence
of any stop order;


(h) permit counsel for each Holder to review such Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission and the Company’s responses thereto, within three Business Days prior
to the filing thereof with the Commission (or, in the case of comments made by
the staff of the Commission, within a reasonable period of time following the
receipt thereof by the Company); and


(i) in the event that, at any time, the number of shares available under the
Registration Statement is insufficient to cover one hundred and twenty-five
percent (125%) of the Registrable Securities issued or issuable to the Holders
under the Convertible Notes and the Warrants (such number to be determined using
the Conversion Price or Exercise Price, as applicable, in effect at such time
and without regard to any restriction on the ability of any Holder to convert
such Holder’s Convertible Note or exercise such Holder’s Warrant) the Company
shall, subject to Section 2(b), promptly amend such Registration Statement or
file a new registration statement, in any event as soon as practicable, but not
later than the tenth (10th) day following notice from a Holder of the occurrence
of such event, so that such Registration Statement or such new registration
statement, or both, covers no less than two hundred percent (200%) of the
Registrable Securities issued or issuable to the Holders under the Convertible
Notes and the Warrants (such number to be determined using the Conversion Price
or Exercise Price, as applicable, in effect at the time of such amendment or
filing and without regard to any restriction on the ability of any Holder to
convert such Holder’s Convertible Note or exercise such Holder’s Warrant). The
Company shall use its best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. Any Registration Statement filed pursuant to this Section 3(i)
shall state that, to the extent permitted by Rule 416 under the Securities Act,
such Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable under the Convertible Notes and
the Warrants in order to prevent dilution resulting from stock splits, stock
dividends or similar events. Unless and until such amendment or new Registration
Statement becomes effective, each Holder shall have the rights described in
Section 2(d) of this Agreement.


4. OBLIGATIONS OF EACH HOLDER.


In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:


(a) within three (3) Business Days after receipt of written request from the
Company, furnish to the Company in writing such information regarding itself and
the intended method of disposition of such Registrable Securities as the Company
shall reasonably request in order to effect the registration thereof;
 
-7-

--------------------------------------------------------------------------------


 
(b) upon receipt of any notice from the Company of the happening of any event of
the kind described in Sections 3(e) or 3(f) of this Agreement, immediately
discontinue any sale or other disposition of such Registrable Securities
pursuant to such Registration Statement until the filing of an amendment or
supplement as described in such Section 3(e) or withdrawal of the stop order
referred to in such Section 3(f), and use commercially reasonable efforts to
maintain the confidentiality of such notice and its contents;


(c) to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;


(d) promptly notify the Company when it has sold all of the Registrable
Securities beneficially owned by it; and


(e) notify the Company in the event that any information supplied by such Holder
in writing for inclusion in such Registration Statement or related prospectus
contains an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make such information not
misleading in light of the circumstances then existing;
 
(f) immediately discontinue any sale or other disposition of such Registrable
Securities pursuant to such Registration Statement until the filing of an
amendment or supplement to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and
 
(g) as and when requested by the Company, promptly complete and return to the
Company a customary “Selling Shareholder Questionnaire”.
 
5. INDEMNIFICATION.


In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:


(a) the Company shall indemnify and hold harmless each Holder, the officers,
directors, employees, agents and representatives of such Holder, and each
person, if any, who controls such Holder within the meaning of the Securities
Act or the Exchange Act, against any losses, claims, damages, liabilities or
reasonable out-of-pocket expenses (whether joint or several) (collectively,
including reasonable legal expenses or other expenses reasonably incurred in
connection with investigating or defending same, “Losses”), insofar as any such
Losses arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement under
which such Registrable Securities were registered, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Subject to the provisions of Section 5(c) of this Agreement, the
Company will reimburse such Holder, and each such officer, director, employee,
agent, representative or controlling person, for any reasonable legal expenses
or other out-of-pocket expenses (promptly as such expenses are incurred) by any
such entity or person in connection with investigating or defending any Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any Loss if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld), nor shall the
Company be obligated to indemnify any person for any Loss to the extent that
such Loss arises out of or is based upon (i) any omission to state a material
fact required to be stated therein or necessary to make statements therein not
misleading that conforms in all material respects to written information
furnished by such person expressly for use in such Registration Statement or
(ii) a failure of such person to deliver or cause to be delivered the final
prospectus contained in the Registration Statement and made available by the
Company, if such delivery is required by applicable law.
 
-8-

--------------------------------------------------------------------------------


 
(b) each Holder who is named in such Registration Statement as a selling
shareholder, acting severally and not jointly, shall indemnify and hold harmless
the Company, the officers, directors, employees, agents and representatives of
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act, against any Losses insofar as
any such Losses arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact stated therein or any omission to state a
material fact required to be stated therein or necessary to make statements
therein not misleading that conforms in all material respects to written
information furnished by such person expressly for use in such Registration
Statement. Subject to the provisions of Section 5(c) of this Agreement, such
Holder will reimburse any reasonable legal or other expenses (promptly as such
expenses are incurred) by the Company and any such officer, director, employee,
agent, representative, or controlling person, in connection with investigating
or defending any such Loss; provided, however, that the foregoing indemnity
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld); and provided, further, that, in no event shall
any indemnity under this Section 5(b) exceed the amount of the net proceeds
resulting from the sale of Registrable Securities by such Holder under such
Registration Statement.


(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 5, promptly deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in and to assume the defense thereof with counsel selected by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the reasonably incurred fees and expenses of such counsel to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action or proceeding. The failure by an
indemnified party to notify the indemnifying party within a reasonable time
following the commencement of any action or proceeding of which the indemnified
party is aware, to the extent materially prejudicial to such indemnifying
party’s ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 with respect to such
action or proceeding, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 5 or with respect to any
other action or proceeding.
 
-9-

--------------------------------------------------------------------------------


 
(d) In the event that the indemnity provided in Sections 5(a) or 5(b) is
unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder (or its
respective officers, directors, employees, agents, representatives or
controlling persons), may be subject in such proportion as is appropriate to
reflect the relative fault of the Company and such Holder in connection with the
statements or omissions which resulted in such Losses; provided, however, that
in no case shall such Holder be responsible for any amount in excess of the net
proceeds resulting from the sale of Registrable Securities under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 5(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 5, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).


(e) The obligations of the Company and each Holder under this Section 5 shall
survive the conversion of the Convertible Notes and exercise of the Warrants in
full, the completion of any offering or sale of Registrable Securities pursuant
to a Registration Statement under this Agreement, or otherwise.


6. REPORTS.


With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit
such Holder to sell securities of the Company to the public without
registration, the Company agrees to:


(a) make and keep public information available, as those terms are understood
and defined in Rule 144;


(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
 
-10-

--------------------------------------------------------------------------------


(c) furnish to such Holder, so long as such Holder owns any Registrable
Securities, promptly upon written request (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144 and the Exchange Act, (ii) to the extent not publicly available through the
Commission’s EDGAR database, a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company with the Commission, and (iii) such other information as may be
reasonably requested by such Holder in connection with such Holder’s compliance
with any rule or regulation of the Commission which permits the selling of any
such securities without registration.


7.  MISCELLANEOUS.


(a) Expenses of Registration. Except as otherwise provided in the Loan
Agreement, all reasonable expenses, other than underwriting discounts and
commissions and fees and expenses of counsel and other advisors to each Holder,
incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the letter described in Section 3(g) of this Agreement, shall be borne by
the Company.
 
(b) Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least
two-thirds (2/3) of the Registrable Securities then held by or issuable to all
Holders (without regard to any restriction on the ability of a Holder to convert
such Holder’s Convertible Note or exercise such Holder’s Warrant). Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(c) Notices. Any notice, demand or request required or permitted to be given by
the Company or a Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


Manaris Corporation
400 boul. Montpellier
Montreal, Quebec
Canada H4N 2G7
Attn:  John Fraser, Chief Executive Officer
Tel:  514-904-6030
Fax:  514-744-2080
 
-11-

--------------------------------------------------------------------------------


 
With a copy (which shall not constitute notice) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: Darrin Ocasio, Esq.
Tel: 212-930-9700
Fax: 212-930-9725


and if to a Holder, to such address for the Holder as provided by such Holder
under the Loan Agreement, or as shall be designated by the Holder in writing to
the other parties hereto in accordance with this Section 7(c).


(d) Assignment. Upon the transfer of any Convertible Note, Warrant or
Registrable Securities by a Holder, the rights of such Holder hereunder with
respect to such securities so transferred shall be assigned automatically to the
transferee thereof, and such transferee shall thereupon be deemed to be a
“Holder” for purposes of this Agreement, as long as: (i) the Company is, within
a reasonable period of time following such transfer, furnished with written
notice of the name and address of such transferee, (ii) the transferee agrees in
writing with the Company to be bound by all of the provisions hereof, and (iii)
such transfer is made in accordance with the applicable law and the requirements
of the Loan Agreement, the Convertible Notes or the Warrants, as applicable.
 
(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall be deemed one and
the same instrument. This Agreement, once executed by a party, may be delivered
to any other party hereto by facsimile transmission.
 
(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.


(g) Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.


(h) Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof, superseding all prior agreements and
understandings, whether written or oral, between or among the parties hereto.
This Agreement supersedes and replaces the provisions of Section 7 of the
Advisory Fee Warrant.
 
(i) Headings. The headings in this Agreement are for convenience only and are
not to be considered in construing or interpreting this Agreement.
 
-12-

--------------------------------------------------------------------------------


 
(j)Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
[Signature Page to Follow]


-13-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.
 
MANARIS CORPORATION
 
 
By:   

--------------------------------------------------------------------------------

Name:
Title:
 
IMPERIUM MASTER FUND, LTD.




By:   

--------------------------------------------------------------------------------

Maurice Hryshko, Esq.
General Counsel
 

--------------------------------------------------------------------------------

